Name: Council Regulation (EEC) No 46/81 of 1 January 1981 fixing the amount of aid applicable in Greece for silkworms for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3 /25 COUNCIL REGULATION (EEC) No 46/81 of 1 January 1981 fixing the amount of aid applicable in Greece for silkworms for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , should be adopted as a representative period ; whereas the application of these criteria results in fixing the aid for silkworms in Greece at the level stated below, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 92 of the Act of Accession provides that Article 68 is to apply to aid for silkworms ; whereas, pursuant to the said Article 68 , the Community aid to be granted in Greece as from 1 January 1981 is to be defined on the basis of aid granted in Greece for a representative period to be determined ; whereas the 1980/81 marketing year For the 1980/81 marketing year the aid for silkworms, applicable in Greece, shall be fixed at 58-79 ECU per box of silk seed started . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI